TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                          JUDGMENT RENDERED MAY 16, 2014



                                     NO. 03-13-00551-CV


                      The City of Austin d/b/a Austin Energy, Appellant

                                                v.

  Liberty Mutual Insurance; Safeco Insurance Company of Indiana; Travelers Casualty
    Insurance Company of America; Travelers Lloyds of Texas Insurance Company;
 The Travelers Home and Marine Insurance Company; Travelers Commercial Insurance
  Company; Daniel and Katherine Sterns, Individually and as Next Friend of [redacted],
 a Minor; William McCurley; Elizabeth Harpine; and Anne Elise and Michael A. Stock,
                                      Appellees


      APPEAL FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
     BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND ROSE
            AFFIRMED IN PART, REVERSED AND DISMISSED
 FOR WANT OF JURISDICTION IN PART -- OPINION BY CHIEF JUSTICE JONES




This is an appeal from the interlocutory order signed by the trial court on July 26, 2013. Having

reviewed the record and the parties’ arguments, the Court holds that appellees’ common-law tort

claims are based on the City’s performance of a proprietary function, for which it does not have

governmental immunity. Therefore, the Court affirms the trial court’s interlocutory order to the

extent it denies the City’s motion to dismiss those claims for lack of subject-matter jurisdiction.

The Court further holds that the appellees have not pleaded valid inverse-condemnation claims

and therefore reverses that portion of the trial court’s interlocutory order and dismisses those

claims for lack of subject-matter jurisdiction. The parties each shall bear one-half the costs
relating to this appeal, both in this Court and in the court below; and this decision shall be

certified below for observance.